Citation Nr: 0307449	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  01-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for liver laceration, 
healed, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for stab wound with 
laparotomy residual scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for a healed liver laceration, and increased the 
rating for a stab wound with laparotomy residual scar to 10 
percent, effective from March 22, 2000, the date of the 
increased rating claim.  

This case was previously before the Board in June 2001, at 
which time it was remanded for additional development of the 
record.  The RO scheduled the veteran for a Department of 
Veterans Affairs (VA) examination, but he failed to report 
for it.  Nevertheless, in February 2002, the Board initiated 
another request for a VA examination.  The case is now before 
the Board for appellate consideration.

The issue of entitlement to an increased rating for a stab 
wound with laparotomy residual scar is the subject of a 
Remand following the Order in this decision.


FINDINGS OF FACT

1.  The veteran's liver laceration is manifested by pain on 
forward motion and occasional vomiting.  There is no clinical 
evidence of obstruction, diarrhea or constipation.

2.  The residuals are not more than moderate in severity.

3.  The former and revised criteria for rating liver 
disability are equally favorable to the veteran.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for liver 
laceration, healed, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7311 
(as in effect both prior to and from July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  In the 
Board's remand in June 2001, the pertinent provisions of the 
VCAA were set out, and the veteran was advised of that 
evidence he needed to submit and the development the VA would 
undertake.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's post-service VA treatment 
records.  The veteran has not indicated that there is any 
additional evidence that could be obtained.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The veteran was afforded a VA examination of the stomach in 
April 2000.  He stated that he had pain whenever he had to 
bend forward to lift something.  On examination, the abdomen 
was soft and no organomegaly was noted.  Normal bowel sounds 
were present and there were no masses or costovertebral angle 
tenderness.  A vertical scar in the right upper quadrant 
which measured 19 centimenters (cm) was noted.  The scar was 
sensitive to touch, but not exquisitely so.  The veteran had 
a 3-cm horizontal scar, clinically opined as where he 
evidently had a drain.  The scar was described as not 
particularly tender.  It was indicated that the veteran 
seemed to have some discomfort especially with forward 
motions or bending the torso toward the floor in the right 
upper quadrant in the rectus muscle.  No hernia could be 
palpated.  The pertinent assessments were liver laceration, 
healed, and stab wound with laparotomy scar.  The examiner 
commented that the veteran's complaints of pain with forward 
flexion with forward movement of the upper torso was more 
likely than not secondary to adhesions.  It was indicated 
that this was productive of moderate symptomatology.  An X-
ray study of the abdomen and kidney, ureter and bladder study 
revealed a normal gas pattern suggestive of a mild ileus 
without focal dilatation to suggest obstruction.  The 
impression following this study was probable ileus.  

VA outpatient treatment records show that the veteran was 
seen in March 2000 with a four week history of right-sided 
abdominal pain, starting after a job with heavy lifting.  No 
nausea or vomiting was reported.  He possibly had had loose 
stools.  An examination showed that the abdomen was soft and 
moderately tender in the right upper quadrant with no 
rebound.  There was positive voluntary guarding.  The 
diagnostic impressions were abdominal pain, possibly related 
to straining secondary to heavy lifting, and rule out liver 
disease.  It was reported that laboratory studies were all 
within normal limits.  An echogram of the abdomen in May 2000 
showed a normal appearing liver.  There was no evidence of a 
focal lesion or dilated ducts.  The veteran was seen later 
that month and related that he had not had another attack 
since March.  An examination revealed voluntary guarding.  
The liver percussed to 8 cm in the mid clavicular line.  No 
masses or organomegaly was noted.  It was reported in August 
2000 that the veteran was not having any nausea, vomiting, 
diarrhea or constipation.  

The veteran was afforded a general medical examination by the 
VA in July 2000.  The examiner noted that he reviewed the 
claims folder.  The veteran related that he had pain in the 
area of the laceration, and that while it was still 
symptomatic, it felt better than it had in the past.  He 
stated that his bowel movements were normal, but sometimes 
there were bright, discolored spots in the stool.  There was 
no history of gastrointestinal bleeding or weight loss.  On 
examination, the abdomen was soft and benign.  There were 
increased bowel sounds.  The pertinent diagnosis was scar on 
the abdominal wall secondary to exploratory laparotomy.  The 
examiner commented that it was his opinion that any 
discomfort the veteran might feel was probably secondary to 
adhesions.  

On VA examination of the stomach in July 2002, the examiner 
noted that he reviewed the records.  It was noted that the 
veteran complained of right upper quadrant pain that was 
constant and mild since his stab wound.  He indicated that 
the pain had probably decreased in severity of late, and had 
never been of sufficient severity to cause him to seek 
medical care.  He noticed that the ingestion of food made it 
worse and he occasionally vomited.  There was no significant 
change in his bowel habits.  The pain was reportedly 
aggravated by certain, but inconsistent, body positions.  An 
examination of the abdomen disclosed no tenderness or 
organomegaly.  Bowel sounds were normal.  The assessment was 
that liver functions were normal long after the surgery in 
1980, indicating that there was no residual liver problem.  
The examiner commented that the veteran's episodes were not 
associated with distension or projective vomiting and did not 
spread throughout the abdomen.  He concluded that the 
constellation of symptoms was not suggestive of any 
significant bowel obstruction or ileus.  He added that the 
veteran had no visible or palpable incisional hernia.  He 
noted that there were no signs of ileus on the examination.  
Finally, the examiner opined that the veteran's symptoms were 
unlikely related to ileus, adhesions or bowel obstruction.

The veteran has been granted service connection for liver 
laceration, healed, evaluated as 10 percent disabling; scar, 
stab wound with laparotomy, evaluated as 10 percent 
disabling; and surgical scar, left upper quadrant, evaluated 
as noncompensable.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

During the pendency of this appeal, the criteria for rating 
disabilities of the liver were revised.  66 Fed. Reg. 29486 - 
29488 (May 31, 2001).  In Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the United States Court of Appeals for Veterans 
Claims held that "where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant" shall apply.  In 
this case, the Board finds that the former and revised 
criteria for rating disabilities of the liver are equally 
favorable to the veteran.

Prior to July 2, 2001, with residual disability, an injury of 
the liver will be rated as peritoneal adhesions.  A 
noncompensable evaluation will be assigned when healed, no 
residuals, under 38 C.F.R. § 4.114,  Diagnostic Code 7311, as 
in effect prior to July 2, 2001.

Effective July 2, 2001, depending on the specific residuals, 
injury to the liver may be separately evaluated as adhesions 
of peritoneum (Diagnostic Code 7301), cirrhosis of liver 
(Diagnostic Code 7312), and chronic liver disease without 
cirrhosis (Diagnostic Code 7345).  38 C.F.R. § 4.114, 
Diagnostic Code 7311 (effective July 2, 2001).

A 30 percent evaluation is assignable for adhesions of the 
peritoneum that are moderately severe; characterized by 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
When moderate; characterized by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.  When 
mild, a noncompensable evaluation will be assigned.  NOTE:  
Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  Diagnostic Code 7301.

As noted above, in order to assign a higher rating in this 
case, the evidence must establish that the residuals of the 
liver laceration are moderately severe.  The VA examinations 
of record disclose that the veteran continues to complain of 
abdominal pain.  The Board acknowledges that following the VA 
examination in April 2000, and the VA general medical 
examination in July 2002, the examiners suggested that the 
veteran's pain was related to adhesions.  It is significant 
to point out, however, that it was concluded after the VA 
examination of the stomach in July 2002 that the veteran's 
symptoms were not associated with an ileus, adhesions or 
bowel obstruction.  It is noted that this examiner was able 
to review the records, while the claims folder was not 
available to the examiner in April 2000.  The evidence 
demonstrates that the veteran's symptoms include pain on 
forward motion.  This finding is entirely consistent with a 
10 percent rating, but does not provide any basis on which a 
higher evaluation may be assigned.  In addition, while there 
was a recent report that the veteran vomited on occasion, 
there is no clinical evidence showing constipation or 
diarrhea.  Finally, the Board emphasizes that the evidence 
does not show that there is any obstruction.  

In sum, the evidence supporting the veteran's claim consists 
almost exclusively of his statements regarding the severity 
of his liver laceration.  In contrast, the medical findings 
on examination are of greater probative value and fail to 
document that an increased rating is warranted.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for an increased rating for liver 
laceration.  






ORDER

An increased rating for liver laceration, healed, is denied.


REMAND

In the April 2000 rating action, the RO also denied the 
veteran's claim for an increased rating for stab wound with 
laparotomy, residual scar.  The veteran submitted a notice of 
disagreement the following month.  While the RO only 
addressed the issue of entitlement to an increased rating for 
the liver laceration in the statement of the case issued in 
July 2000, the Board construes the veteran's notice of 
disagreement as also expressing a desire to appeal the claim 
for an increased rating for the residual scar of the stab 
wound with laparotomy.  A statement of the case has not been 
issued with regard to this matter.  Where a statement of the 
case has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that during the pendency of the appeal, 
the regulatory criteria for rating skin disabilities, 
including a scar, were revised.  67 Fed. Reg. 49590 - 49599 
(Aug. 30, 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to the issue of 
entitlement to an increased rating for 
stab wound with laparotomy, residual 
scar.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
the stab wound with laparotomy residual 
scar undr the old and revised rating 
criteria.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
statement of the case and afforded the 
appropriate period to respond. 

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board in accordance with appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

